[Cite as Martin v. Bova, 2014-Ohio-1247.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100844



                               TRAMAINE E. MARTIN

                                                          RELATOR

                                                vs.

                              SHERIFF FRANK BOVA
                                                          RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                      Writ of Habeas Corpus
                                  Motion Nos. 472208 and 471470
                                        Order No. 473076


        RELEASE DATE:               March 26, 2014
FOR RELATOR

Tramaine E. Martin, pro se
S.O. No. 133983
Cuyahoga County Jail
P.O. Box 5600
Cleveland, Ohio 44101


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Amy Venesile
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

       {¶1} Tramaine E. Martin has filed a petition for a writ of habeas corpus. Martin

contends that he is being unlawfully detained because he was convicted of various

misdemeanor offenses, including several first-degree misdemeanors, following a bench

trial in municipal court and without having waived a jury trial pursuant to R.C. 2945.05.

Respondent Sheriff Frank Bova has filed a motion for summary judgment, and Martin has

filed a pro se motion for summary judgment and a supplement thereto. For the reasons

that follow, we grant respondent’s motion and deny Martin’s motion for summary

judgment.

       {¶2} Martin’s petition is based entirely on his argument that the municipal court

was required to adhere to the provisions of R.C. 2945.05 in his case and, because he did

not execute a jury waiver pursuant to that statute, he asserts that he is entitled to a writ of

habeas corpus. However, the Ohio Supreme Court has clearly held,

       [t]he failure to comply with R.C. 2945.05 may be remedied only in a direct
       appeal from a criminal conviction. (State v. Tate, 59 Ohio St.2d 50, 13
       Ohio Op.3d 36, 391 N.E.2d 738 [1979]; State ex rel. Jackson v. Dallman,
       70 Ohio St.3d 261, 638 N.E.2d 563 [1994]; and State ex rel. Larkins v.
       Baker, 73 Ohio St.3d 658, 653 N.E.2d 701 [1995], harmonized).

State v. Pless, 74 Ohio St.3d 333, 658 N.E.2d 766 (1996), paragraph two of the syllabus.

“A violation of R.C. 2945.05 is not the proper subject for habeas corpus relief.” Id. at

339, citing Larkins.
       {¶3} Martin pursued a direct appeal to our court in Cleveland Hts. v. Martin, 8th

Dist. Cuyahoga No. 100682.

       {¶4} Further, “unlike the absolute right to a jury trial for criminal cases involving

felonies, a jury trial for misdemeanors is not absolute and may be conditioned upon a

written jury demand.”       Cleveland v. Fischbach, 8th Dist. Cuyahoga No. 84944,

2005-Ohio-3164, ¶ 5, citing Cleveland Hts. v. Jackson, 8th Dist. Cuyahoga No. 82958,

2003-Ohio-6486.

       {¶5} Cleveland Heights Municipal Court Local Rule 37 requires any party who

desires a jury trial in a criminal case to file a written demand at least ten days before trial

or three days after notice of the trial date, whichever is later. Martin has submitted

portions of the transcript from the January 30, 2014 proceedings as exhibit B to his

motion for summary judgment, which include his admission that he did not file a jury

demand in the case.

       {¶6} Based on the foregoing, respondent’s motion for summary judgment is

granted, and Martin’s motion for summary judgment is denied.

       {¶7} Writ denied.



FRANK D. CELEBREZZE, JR., JUDGE

MARY J. BOYLE, A.J., and
EILEEN A. GALLAGHER, J., CONCUR